UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
DRYWALL TAPERS AND POINTERS OF :                                                4/12/2019
GREATER NEW YORK LOCAL UNION                              :
1974, IUPAT, AFL-CIO,                                     :
                                                          :
                                         Plaintiff,       :     18-CV-1088 (VSB) (JLC)
                                                          :
                      - against -                         :            ORDER
                                                          :
BRONX BASE BUILDERS, LTD.,                                :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Drywall Tapers and Pointers of Greater New York Local Union 1974 IUPAT,

AFL-CIO commenced this action on February 7, 2018 pursuant to Section 301 of the Labor

Management Relations Act of 1947, 29 U.S.C. § 185, to confirm and enforce an arbitration

award against Defendant Bronx Base Builders, Ltd. (Doc. 1.) Before me is Magistrate Judge

James L. Cott’s unchallenged Report and Recommendation, issued on January 14, 2019 (the

“Report and Recommendation”), which recommends that I confirm the arbitration award and

grant Plaintiff’s application for attorneys’ fees and costs. (See Doc. 26 at 17.) Because neither

party has objected to the Report and Recommendation, and because I find that Magistrate Judge

Cott’s Report and Recommendation is thorough and detailed, I accept its findings and

recommendations and adopt the Report in its entirety.

                 Factual and Procedural Background

        The facts set forth in the Report and Recommendation are incorporated herein by

reference unless otherwise noted. I assume familiarity with the facts and recite here only those

facts necessary for an understanding of the issues before me.
       Plaintiff filed its complaint on February 7, 2018. (Doc. 1.) On July 19, 2018, I referred

this case to Magistrate Judge Cott for a report and recommendation. (Doc. 13.) Magistrate

Judge Cott issued his Report and Recommendation on January 14, 2019, and gave the parties

fourteen days from receipt of the Report to file written objections. (Doc. 26.) Defendant has not

opposed the complaint, filed any objections to the Report and Recommendation, or otherwise

appeared in the instant action.

               Analysis

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within fourteen days of being served with a copy of the report. Id.;

see also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court

reviews de novo the parts of the report and recommendation to which the party objected. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection

to a report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008); Wilds

v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003); Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, the Report and Recommendation was filed on January 14, 2019. (See Doc. 26.)

Although the Report and Recommendation explicitly provided that “the parties shall have

fourteen (14) days from service of this Report and Recommendation to file any written

objections,” (Doc. 26 at 17), neither party filed any objections. Accordingly, I have reviewed

Magistrate Judge Cott’s thorough and well-reasoned Report and Recommendation for clear error




                                                2
and found none. See Braunstein v. Barber, No. 06 Civ. 5978(CS)(GAY), 2009 WL 1542707, at

*1 (S.D.N.Y. June 2, 2009) (explaining that a “district court may adopt those portions of a report

and recommendation to which no objections have been made, as long as no clear error is

apparent from the face of the record”).

                  Conclusion

       Accordingly, I adopt the Report and Recommendation in its entirety. Plaintiff’s request

to enforce the arbitration award is GRANTED and Plaintiff’s application for attorneys’ fees and

costs is GRANTED. Specifically, I: (1) confirm the arbitration award and order Defendant to

pay $1,386.20; (2) grant Plaintiff’s application for attorneys’ fees in the amount of $2,340 and

costs in the amount of $480; (3) award post-judgment interest upon entry of judgment accrued at

a rate pursuant to 28 U.S.C. § 1961(a); and (4) deny Plaintiff’s application for liquidated

damages and interest.

       The Clerk’s Office is respectfully directed to enter judgment in favor of Plaintiff and

close the case.

SO ORDERED.

Dated: April 12, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 3
